Citation Nr: 1034469	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
recurrent low back strain.

2.  Entitlement to an increased disability evaluation for the 
Veteran's cervical neck strain with post-traumatic cervical 
myositis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972 
and from July 1986 to March 1989.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for recurrent low back 
strain and denied an increased disability evaluation for the 
Veteran's cervical neck strain with post-traumatic cervical 
myositis.  In February 2010, the RO determined that new and 
material evidence had been received to reopen the Veteran's claim 
of entitlement to service connection for recurrent lumbar strain 
and denied the claim on the merits.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for recurrent low back strain, the Board is required 
to consider the question of whether new and material evidence has 
been received to reopen the Veteran's claim without regard to the 
RO's determination in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a chronic lumbar spine 
disorder and an increased evaluation for the Veteran's cervical 
spine disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  

FINDINGS OF FACT

1.  In February 2005, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to recurrent low back strain.  The Veteran was 
notified in writing of the adverse determination and his 
appellate rights in February 2005.  The Veteran did not submit a 
notice of disagreement with the determination.  

2.  Additional relevant original service medical records have 
been received.  


CONCLUSION OF LAW

The February 2005 RO determination denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for recurrent low back strain is final.  New and 
material evidence sufficient to reopen the Veteran's service 
connection for recurrent low back strain has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for recurrent low back strain 
and remands the issue to the RO for additional action.  
Therefore, no discussion of VA's duty to notify and assist is 
necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  
I.  Prior RO Decisions

In September 1986, the RO denied service connection for recurrent 
low back strain.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in September 1986.  The 
Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its September 1986 
rating decision may be briefly summarized.  The report of the 
Veteran's February 1972 physical examination for service 
separation makes no reference to any back abnormalities.  In his 
March 1986 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the Veteran advanced that he injured his back in a 
parachute accident at Fort Benning, Georgia.  The report of an 
April 1986 VA examination for compensation purposes states that 
the Veteran reported injuring his back in a 1970 inservice 
parachute accident.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed no abnormalities.  Impressions of 
"recurrent low back strains and probable degenerative changes" 
were advanced.  An April 1986 written statement from T. J. D., 
M.D., conveys that the Veteran presented a history of a 1970 
parachute-related back injury.  An impression of a lumbar disc 
injury with left sided sciatica was advanced.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for recurrent low back strain.  
In February 2005, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to recurrent low back strain.  The Veteran was 
notified in writing of the adverse determination and his 
appellate rights in February 2005.  The Veteran did not submit a 
NOD with the determination.  

The additional documentation considered by the RO in formulating 
its February 2005 rating determination consisted of photocopies 
of service treatment records associated with the Veteran's first 
period of active service and Dr. D.'s April 1986 written 
statement; service treatment records associated with the 
Veteran's second period of active service; and VA examination and 
clinical documentation.  The additional service treatment records 
reflect that he was involved in a May 1988 motor vehicle 
accident.  A June 1988 treatment record states that an impression 
of chronic back pain was advanced.  


II.  New and Material Evidence

The provisions of 38 C.F.R. § 3.156 (2009) direct, in pertinent 
part, that:

  (a)  General.  A claimant may reopen a 
finally adjudicated claim by submitting new 
and material evidence.  New evidence means 
existing evidence not previously submitted 
to agency decisionmakers.  Material 
evidence means existing evidence that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise 
a reasonable possibility of substantiating 
the claim.  

***

  (c)  Service department records.  (1) 
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are not 
limited to: 
  (i)  Service records that are related to 
a claimed in-service event, injury, or 
disease, regardless of whether such records 
mention the veteran by name, as long as the 
other requirements of paragraph (c) of this 
section are met; 
  (ii)  Additional service records 
forwarded by the Department of Defense or 
the service department to VA any time after 
VA's original request for service records; 
and 
  (iii)  Declassified records that could 
not have been obtained because the records 
were classified when VA decided the claim.  
  (2)  Paragraph (c)(1) of this section 
does not apply to records that VA could not 
have obtained when it decided the claim 
because the records did not exist when VA 
decided the claim, or because the claimant 
failed to provide sufficient information 
for VA to identify and obtain the records 
from the respective service department, the 
Joint Services Records Research Center, or 
from any other official source. 
  (3)  An award made based all or in part 
on the records identified by paragraph 
(c)(1) of this section is effective on the 
date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such other date as 
may be authorized by the provisions of this 
part applicable to the previously decided 
claim.  
  (4)   A retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis 
of the new evidence from the service 
department must be supported adequately by 
medical evidence.  Where such records 
clearly support the assignment of a 
specific rating over a part or the entire 
period of time involved, a retroactive 
evaluation will be assigned accordingly, 
except as it may be affected by the filing 
date of the original claim.  

The additional documentation submitted since the February 2005 
determination that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to service 
connection includes additional original service treatment records 
pertaining to the Veteran's first period of active service which 
was not previously of record; was submitted by the Veteran; and 
relate to his low back pain and treatment thereof.  Such 
additional service documentation mandates that the Veteran's 
claim for service connection for recurrent low back strain be 
reopened.  38 C.F.R. § 3.156(c) (2009).  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for recurrent low back strain is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic lumbar spine 
disorder is to be determined following a de novo review of the 
entire record.  

The Veteran asserts that service connection for a chronic lumbar 
spine disorder to include degenerative disc disease is warranted 
as he sustained significant inservice spinal trauma.  He contends 
that the record supports assignment of an increased evaluation 
for his cervical spine disability.  The Veteran states that he 
receives ongoing VA spine treatment.  

In September 2009, the RO requested the Veteran's Social Security 
Administration (SSA) documentation for incorporation into the 
claims files.  In September 2009, the SSA informed the RO that 
the requested documentation did not exist.  In November 2009, the 
Veteran was awarded SSA disability benefits.  Documentation of 
the evidence considered by the SSA in granting the Veteran's 
claim is not of record.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA's duty to 
assist the Veteran includes an obligation to obtain the records 
from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

In reviewing the record, the Board observes that the Veteran has 
been afforded several VA examinations for compensation purposes.  
Unfortunately, the examination reports are deficient for 
evaluation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, the Board concludes that an 
additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after February 2009, not already 
of record, be forwarded for incorporation 
into the record.  

2.  Contact the SSA and request that it 
provide copies of all records developed in 
association with the Veteran's November 
2009 award for incorporation into the 
record.

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic lumbar spine disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic lumbar 
spine disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice low back complaints 
and/or inservice May 1988 motor vehicle 
accident; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected cervical neck strain with 
post-traumatic cervical myositis.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his service-connected cervical spine 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected cervical spine 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his cervical 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's cervical spine 
disability upon his vocational pursuits.   

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbar spine disorder on a de novo 
basis and readjudicate his entitlement to 
an increased evaluation for his cervical 
neck strain with post-traumatic cervical 
myositis with express consideration of the 
Federal Circuit's decision in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


